DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Oath/Declaration
Applicants are being made aware that an Oath/Declaration has not been filed with current application.  

Reasons for Allowance
Claims 1 – 20 are allowed.
The following is an examiner’s statement of reasons for allowance: The closest prior art of record is Mazetti et al. (Pub. No.: US 2018/0260778 A1).  Mazetti teaches an autonomous vending vehicle including detecting removal of an item from the vending vehicle.  Specifically,
the autonomous vending vehicle may continuously send their position to a server.  Then the autonomous vending vehicles may continuously send information regarding its items to the server or to send an updated inventory list to the server every time it changes due to a purchase or a hand over to another vehicle.  A customer purchase may comprise of initiating a transaction of items by registering an entrance of a customer to the vending vehicle and registering a customer profile, wherein the profile comprises information regarding at least an account for payment and detecting exit of a customer from the vending vehicle and charging the customer account for payment for removal of the at least one item.  For example, a 
In regards to claim 1, Mazetti taken either individually or in combination with other prior art fails to teach or render obvious a method for automatically opening a tailgate of a vehicle, the method comprising: analyzing, by the remote server, commercial locations within a predetermined proximity distance of the parked vehicle, transmitting to the remote server, by a mobile device of a user of the vehicle, location information of the mobile device and an indication that a transaction has occurred, after a purchase is made using a mobile payment method of the mobile device, determining, by the remote server, whether a location of the transaction is within the predetermined proximity distance of the parked vehicle; if the location of the transaction is within the predetermined distance of the parked vehicle, notifying the mobile device such that the mobile device displays an inquiry for the user to indicate whether the tailgate of the vehicle should be automatically opened when the user returns to the vehicle; transmitting to the vehicle an indication that the tailgate of the vehicle should be automatically opened when the user returns to the vehicle, if the user provides such an indication in reply to the inquiry, such that the vehicle will wait for a signal of a remote key, a smartkey, or both; automatically opening the tailgate of the vehicle when one of the following conditions is a remote unlock signal is received by the vehicle; or b) the smartkey is detected by the vehicle within a predetermined opening distance of the vehicle.  


In regards to claim 19, Mazetti taken either individually or in combination with other prior art fails to teach or render obvious a system for automatically opening a tailgate of a vehicle, the system comprising: a smartkey configured to operate the vehicle; and a mobile device comprising a processor and having an application stored thereon configured to communicate with a remote server, the remote server being configured to: receive location information of the vehicle after the vehicle is parked and analyze commercial locations within a predetermined proximity distance of the parked vehicle, wherein, when executed by the processor, the application causes the mobile device to: transmit to the remote server location information of the mobile device and an indication that a transaction has occurred, after a purchase is made using a mobile payment method of the mobile device, the remote server determining whether a location of the transaction is within the predetermined proximity distance of the parked vehicle and notifying the mobile device when the location of the transaction is within the predetermined proximity distance; after receiving notification that the location of the transaction is within the predetermined proximity distance, display an inquiry for a user of the mobile device to indicate whether the tailgate of the vehicle should be automatically opened when the user returns to the vehicle, such that the vehicle receives an indication that the tailgate of the vehicle should be automatically opened when the user returns to the vehicle, if the user provides such an indication in reply to the inquiry, such that the vehicle will wait for a signal of a remote key and/or the smartkey and automatically open the tailgate of the vehicle.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”















Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TYLER J LEE whose telephone number is (571)272-9727. The examiner can normally be reached M-F 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Geepy Pe can be reached on 571-270-3703. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/TYLER J LEE/Primary Examiner, Art Unit 3663